       Case 1:21-cv-00079-SAV Document 16    Filed 05/06/21   Page 1 of 5




                             BEFORE THE
             UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________
                                                )
ELLWOOD CITY FORGE COMPANY, ET AL.              )
                                                )
                        Plaintiffs,             )
                                                )
               V.                               )
                                                )     Ct. No. 21-00077
UNITED STATES,                                  )
                        Defendant,              )
                                                )
              and                               )
                                                )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                )
                        Defendant-Intervenor.   )
________________________________________________)
________________________________________________
                                                )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                )
                        Plaintiff,              )
                                                )
                  v.                            )
                                                )    Ct. No. 21-00079
UNITED STATES,                                  )
                        Defendant,              )
                                                )
                  and                           )
                                                )
ELLWOOD CITY FORGE COMPANY, ET AL.,             )
                                                )
                        Defendant-Intervenors.  )
                                                )
________________________________________________)




                                      1
         Case 1:21-cv-00079-SAV Document 16                Filed 05/06/21     Page 2 of 5




                     CONSENT MOTION TO CONSOLIDATE CASES

       Pursuant to Rules 7 and 42(a) of the Rules of the United States Court of International

Trade, Ellwood City Forge Company, Ellwood Quality Steels Company, Ellwood National Steel

Company, and A. Finkl & Sons (collectively “Domestic Producers”), respectfully request that

the Court consolidate the following cases: Ellwood City Forge Company, et al. v. United States,

No. 21-00077 and BGH Edelstahl Siegen GmbH v. United States, No. 21-00079. Domestic

Producers are the plaintiffs and defendant-intervenors in the two cases, respectively. On May 5,

2021, counsel for the United States and BGH Edelstahl Siegen GmbH, the other parties in these

cases, represented that they consent to consolidation.

       Rule 42(a) provides that when actions involving “a common question of law or fact” are

pending before the Court, the Court may order all the actions consolidated and may issue any

other orders to avoid unnecessary costs or delay. The provisions of Rule 42(a) are applicable

here, as both cases stem from challenges to the final determination issued by Commerce in

Forged Steel Fluid End Blocks from the Federal Republic of Germany: Final Determination of

Sales at Less Than Fair Value, 85 Fed. Reg. 80,018 (Dep't of Commerce December 11, 2020) as

amended by Forged Steel Fluid End Blocks From the Federal Republic of Germany and Italy:

Amended Final Antidumping Duty Determination for the Federal Republic of Germany and

Antidumping Orders, 86 Fed. Reg. 7,528 (Dep’t of Commerce January 29, 2021), and the

administrative record is identical in each case. Moreover, these actions “involve…common

question{s} of law or fact,” including whether Commerce correctly calculated its particular

market situation (“PMS”) adjustments and overall dumping margins.

       Thus, consolidation of the cases will promote judicial and administrative efficiency.

Because plaintiffs’ respective claims interrelate by virtue of their origins in the same

                                                  2
         Case 1:21-cv-00079-SAV Document 16               Filed 05/06/21     Page 3 of 5




administrative determination, non-consolidation of the cases could pose serious challenges to the

Court and the parties. To avoid such challenges, the Court should grant the motion for

consolidation because not consolidating these cases could result in “unnecessary cost or delay.”

USCIT Rule 42(a). Moreover, consolidation should not result in any increased administrative

burden on the Court and should, in fact, increase efficiency for the Court and the parties by

having a single briefing schedule, administrative record, and oral argument. See RHI

Refractories Liaoning Co. v. United States, 35 C.I.T. 407, 410 (2011) (“Of the factors that the

court may consider in reaching its decision when two cases involve common legal or factual

threads, judicial economy sits chief among them.”).

       Accordingly, we respectfully request that the Court consolidate these cases into Ellwood

City Forge Company, et al. v. United States, Consol. Ct. No. 21-00077.

                                                      Respectfully submitted,

       May 6, 2021                                    /s/ Myles S. Getlan

                                                      Myles S. Getlan
                                                      Jack A. Levy
                                                      Thomas M. Beline
                                                      James E. Ransdell
                                                      Nicole Brunda

                                                      CASSIDY LEVY KENT (USA) LLP
                                                      900 19th Street, NW, Suite 400
                                                      Washington, D.C. 20006
                                                      Phone: (202) 567-2313
                                                      Fax: (202) 567-2301

                                                      Counsel for Ellwood City Forge Company,
                                                      Ellwood Quality Steels Company, Ellwood
                                                      National Steel Company, and A. Finkl &
                                                      Sons




                                                 3
        Case 1:21-cv-00079-SAV Document 16             Filed 05/06/21    Page 4 of 5




                                    BEFORE THE
              UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 )
ELLWOOD CITY FORGE COMPANY, ET AL.,              )
                                                 )
                        Plaintiffs,              )
                                                 )
               v.                                )
                                                 ) Ct. No. 21-00077
UNITED STATES,                                   )
                        Defendant,               )
                                                 )
              and                                )
                                                 )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                 )
                        Defendant-Intervenor.    )
________________________________________________)

                                           ORDER

       Upon consideration of Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ consent motion to consolidate cases, it

is hereby

       ORDERED that Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ motion is granted; and it is further

       ORDERED that Ellwood City Forge Company, et al. v. United States, Ct. No. 21-00077

and BGH Edelstahl Siegen GmbH v. United States, Ct. No. 21-00079 are consolidated into

Ellwood City Forge Company, et al. v. United States, Consol. Ct. No. 21-00077.



                                                   _______________________________
                                                   Stephen Alexander Vaden, JUDGE

Dated: ____________________
       New York, New York
        Case 1:21-cv-00079-SAV Document 16             Filed 05/06/21     Page 5 of 5




                                   BEFORE THE
              UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                 )
                        Plaintiff,               )
                                                 )
               v.                                )
                                                 ) Ct. No. 21-00079
UNITED STATES,                                   )
                        Defendant,               )
                                                 )
              and                                )
                                                 )
ELLWOOD CITY FORGE COMPANY, ET AL.,              )
                                                 )
                        Defendant-Intervenors.   )
________________________________________________)

                                           ORDER

       Upon consideration of Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ consent motion to consolidate cases, it

is hereby

       ORDERED that Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ motion is granted; and it is further

       ORDERED that BGH Edelstahl Siegen GmbH v. United States, Ct. No. 21-00079 and

Ellwood City Forge Company, et al. v. United States, Ct. No. 21-00077 and are consolidated into

Ellwood City Forge Company, et al. v. United States, Consol. Ct. No. 21-00077.


                                            _______________________________
                                            Stephen Alexander Vaden, JUDGE

Dated: ____________________
       New York, New York
